Citation Nr: 1750901	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  12-32 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1967 to March 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) Baltimore, Maryland.  

In July 2017, the Veteran provided testimony before the Board and the undersigned Veteran's Law Judge (VLJ) at a Central Office hearing.  A transcript of this proceeding has been associated with the record.   

The issue of diabetes has been raised by the record via testimony taken during the July 2017 Board hearing, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See July 2017 Board hearing transcript ("He was diagnosed with diabetes in-service...just wondering why that never got service-connected.")  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2016).

FINDINGS OF FACT

1.  By a September 1984 rating decision, the RO denied the Veteran's claim for service connection for a low back disorder, and it became final.

2.  Additional evidence received since the RO's September 1984 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.

3.  The Veteran currently has degenerative joint disease (DJD) of the lumbar spine, and has experienced low back discomfort and pain related to DJD since his discharge from service.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the Veteran's claim for service connection for a back disorder.  38 U.S.C. §§ 1110, 5108 (2012); 38 C.F.R. §§ 3.303, 3.156 (2017).

2.  The criteria for entitlement to service connection for a low back disorder have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable law, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110 (West 2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  

New and Material

The RO most recently denied service connection for a back disability in a September 1984 rating decision because he did not have a current disability.  See September 1984 Rating Decision ("Although the records show you were treated for back pain in service, it was apparently acute and transitory...no further action may be taken...unless you submit evidence that you now have residuals.")  The RO notified the Veteran of its decision, and of his appellate rights, but he did not initiate an appeal of the RO's decision within one year.  No new and material evidence was received within a year.  As a result, the RO's decision became final.  

Here, the evidence received since the time of the RO's September 1984 rating decision includes VA medical examinations and treatment records which indicate the existence of a current disability, namely degenerative joint disease of the lumbar spine.  See i.e. January 2013 VAMC Primary Care note ("Chronic low back pain...djd ls spine per [7/22/2010] x-ray"); April 2017 VA examination.  This evidence was not before adjudicators when the Veteran's claim was last denied in September 1984, and it is not cumulative or redundant of the evidence of record at the time of that decision.  It also relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disorder, and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim is reopened.

Service Connection

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease, such as enter disability here, is shown as such in service or during the presumptive period for chronic diseases, subsequent manifestations of the same chronic disease are generally service connected.  Entitlement to service connection based on chronicity pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases, one of which is enter disability here in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1), 1113; 38 C.F.R. §§ 3.307(a), 3.309(a).  

In the present case, as noted above, the Board finds that the Veteran has DJD of the lumbar spine, which is a form of arthritis and is expressly recognized as a chronic disease under 38 C.F.R. § 3.309(a) (2017).

Although DJD was not explicitly diagnosed during service, or within the applicable presumptive period, the record contains credible evidence of continuity of symptomatology related to back pain since discharge from service.  Although no DJD or other spinal diagnosis was rendered during active duty, service records reflect ongoing and continuous complaints and treatment for "pain in back" throughout the Veteran's three years of service, eventually resulting in the issuance of a "bed board for his bed."  

At the July 2017 hearing, the Veteran and his wife of 45 years testified that his low back symptoms began during service and had continued after separation.  The Veteran and his wife's statements are competent and credible, especially in light of his continued prosecution of the claim beginning shortly after discharge in 1970, then in 1976, 1984 and now with the current appeal begun in 2010.  The Veteran's statements and testimony of record reflect consistent symptomatic complaints of ongoing back pain, continuously asserted since his discharge as reflected by the aforementioned procedural history.  The Board finds this testimony to substantially outweigh the VA examination reports of record which are found to be inadequate and of little probative persuasion.  Specifically, the July 2010 VA examiner did not provide any etiological opinion, and the April 2017 VA examiner's rationale failed to discuss the Veteran's lay statements of continuous back pain since his active duty.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a low back disorder, pursuant to the continuity of symptomatology provisions of 38 C.F.R. § 3.303(b), have been met.  


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for a low back disorder is reopened.

Service connection for a low back disorder is granted.


____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


